Citation Nr: 0533044	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  98-05 334	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for amenorrhea to include 
as an undiagnosed illness.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1988 to March 
1992, including service in Southwest Asia during the Persian 
Gulf War.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for 
amenorrhea as due to an undiagnosed illness, on 
reconsideration of a January 1996 decision denying service 
connection for this disorder on a direct basis. The December 
1997 rating decision also granted service connection for a 
left ovarian cyst.  Jurisdiction over this case was 
subsequently transferred to the VARO in Winston-Salem, North 
Carolina, and that office forwarded the appeal to the Board.

In October 2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), 
the Board ordered additional development.  After that 
regulation was ruled invalid, see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board in November 2003 remanded the claim to the 
RO for such development.  The Board again remanded the claim 
in March 2005 for additional development, including 
scheduling the veteran for a new VA examination as to the 
nature and etiology of her amenorrhea.  An April 28, 2005 VA 
note prepared by a Compensation and Pension Clerk indicates 
that the veteran cancelled her appointment for the scheduled 
May 2005 VA examination, and asked that it not be 
rescheduled.  See 38 C.F.R. § 3.655 (2005).  As the requested 
development has taken place to the extent possible, the Board 
will now decide the claim.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDING OF FACT

The veteran has not been diagnosed with amenorrhea since July 
1997, has not indicated she had stopped menstruating since 
March 2000, and failed to appear without good cause for the 
March 2005 VA examination scheduled to determine whether she 
currently has amenorrhea.
CONCLUSION OF LAW

The veteran does not currently have amenorrhea that was 
incurred in or aggravated by service or proximately due to, 
the result of, or aggravated by her left ovarian cyst, or a 
"qualifying chronic disability" for which she is entitled 
to service connection under the presumption applicable to 
certain Persian Gulf War veterans.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a), 3.317 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Here, the RO's rating decisions denying service connection 
for amenorrhea on a direct and presumptive basis took place 
prior to enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  However, subsequent to enactment of the 
VCAA, and prior to the November 2004 and July 2005 
readjudication of the veteran's claim, VA provided VCAA 
notice in the Appeals Management Center's (AMC's) May 2004 
letter.  The letter also indicated the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
AMC also wrote, in bold print, "Please provide us with any 
evidence or information you may have pertaining to your 
claim," and, in regular print, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This letter and the SSOCs with associated 
correspondence constituted subsequent VA process that 
afforded the veteran a meaningful opportunity to participate 
effectively in the processing of her claim.  Thus, not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice and 
satisfied the purpose behind the notice requirement.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

As directed by the Board, a May 2005 VA gynecological 
examination was scheduled for the veteran, and she was 
properly notified.  On April 28, 2005, the veteran, without 
good cause, cancelled her scheduled May 2005 VA examination.  

In addition, VA obtained all identified treatment records, 
and there is no indication that any other records exist that 
should be requested or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Law and Regulations

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a 
veteran's service-connected disability aggravates, but is not 
the proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted on a presumptive basis 
for a "qualifying chronic disability" resulting from an 
undiagnosed illness or combination of illnesses that became 
manifest during active duty in Southwest Asia during the 
Persian Gulf War.  The statutes and regulation define 
"qualifying chronic disability" as a chronic disability 
resulting from any of the following (or any combination of 
any of the following): An undiagnosed illness; a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that 
VA determines warrants a presumption of service- connection. 
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2005). The statute and regulation specify chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002); 38 C.F.R. § 3.317(a)(2)(i)(B) 
(2005).

A "chronic" disability is one that has existed for at least 6 
months, or has exhibited intermittent episodes of improvement 
or worsening over a 6-month period.  Additionally, this 
chronic disability must still be exhibited by "objective 
indications."  38 U.S.C.A. § 3.317(a)(1) (West 2002).

In order to grant a claim for service connection on either a 
direct, secondary, or presumptive basis as described above, 
there must be evidence of a current disability.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); 38 U.S.C.A. § 1117(a)(1),(2) (West 2002); 
38 C.F.R. § 3.317(a)(1),(2) (2005) (requiring existence of 
and defining "qualifying chronic disability").  In the 
present case, the evidence does not reflect that the veteran 
has amenorrhea or a qualifying chronic disability.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2005).

Service medical records reveal that in May 1990, the veteran 
diagnosed with pelvic inflammatory disease (PID).  In August 
1990 the veteran indicated that she had stopped menstruating, 
with her last normal menstrual period being March 1990.  She 
had not indicated any such problem at her October 1988 
enlistment examination, and specifically indicated in the 
contemporaneous report of medical history that she did not 
then have and had never had a change in menstrual disorder or 
been treated for a female disorder.  She was using no method 
of birth control.  Laboratory studies resulted in the 
diagnosis  of chlamydia.  Ultrasound studies in October 1990 
revealed that the right ovary was on the upper limits of 
normal.  The left ovary appeared to have a hemorrhagic cyst.  
An October 1990 OB GYN Clinic report indicated that she was 
being followed for ovarian cysts, chlamydia and pelvic 
inflammatory disease.  In December 1990, the veteran began a 
tour of duty in Southwest Asia.  She returned in May 1991. In 
September 1991, she was seen at the OB GYN clinic.  She 
related that her periods before July 1991 were normal.  She 
stopped using birth control pills in March/April 1991, and 
had normal menses in May, June and July.  She had been 
treated for chlamydia in March 1991.  Following examination 
the assessment was possible PID.  Chlamydia and amenorrhea 
were diagnosed in December 1991.  The March 1992 separation 
examination was normal, but the veteran indicated in the 
contemporaneous report of medical history that she had not 
been menstruating since her 1991 Persian Gulf War service.

An August 1992 VA gynecological examination report diagnosed 
the veteran with amenorrhea of unknown etiology.  The it does 
not appear that service medical records were available for 
review by the examiner.  A February 1994 VA examination 
report diagnosed amenorrhea possibly due to pituitary induced 
anovulation.  At the November 1995 VA gynecological 
examination, the veteran was again diagnosed with amenorrhea 
of undetermined etiology.  In July 1997, the VA Persian Gulf 
Referral Center report included a diagnosis of amenorrhea, as 
did the September 1997 VA general medical examination report.  

The RO arranged for the veteran to be scheduled for VA 
examinations in May 2005 to the determine whether the veteran 
suffered from amenorrhea, and if she did, an opinion as to 
the etiology of the disorder.  However, the veteran failed to 
report for the scheduled examination, and the evidence 
indicates that the veteran asked that the examination not be 
rescheduled and that she was withdrawing her claim.. 
Applicable regulations provide that, when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record. See 38 C.F.R. § 3.655(a)(b) (2003).

While the appellant claims that amenorrhea began as a result 
of her being stationed in Southwest Asia, the evidence 
reflects that her menstrual problems began before she left 
for Southwest Asia.  Thereafter, upon her return, she 
reported in September 1991, that she was having normal 
menses.  Significantly, there is no evidence of amenorrhea or 
a qualifying chronic disability after 1997.  As noted, the 
veteran did not attend the VA examination scheduled to 
evaluate her condition, and she did not offer good cause for 
failing to attend, and she requested that the examination not 
be rescheduled.  Thus, there is no evidence of a current 
disability, a necessary factor to establish service 
connection.

In sum, the preponderance of the competent, probative 
evidence of record does not reflect that the veteran has 
amenorrhea or a qualifying chronic disability.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for amenorrhea on a direct, 
secondary, and presumptive basis must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for amenorrhea is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


